Citation Nr: 0209632	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for Meniere's syndrome, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 hearing officer's 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted the 
veteran's claim for service connection for Meniere's 
syndrome, and assigned a 30 percent disability rating 
thereto.  The veteran filed a timely appeal to the disability 
rating assigned for this disorder.

The Board notes that in December 2001, following a VA 
examination and the receipt of statements from the veteran's 
private treating physician, the RO issued a rating decision 
which increased the overall disability evaluation for the 
veteran's service-connected Meniere's syndrome to 50 percent.  
The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 50 percent rating for his Meniere's syndrome.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2001).  Therefore, the issue of an 
increased rating for Meniere's syndrome remains in appellate 
status.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  Prior to June 10, 1999, the veteran's Meniere's syndrome 
was mild in severity, causing some vertigo and hearing loss, 
but with generally normal findings on physical examinations.

3.  On and after June 10, 1999, the veteran's Meniere's 
syndrome has been manifested by hearing impairment and 
tinnitus, with no evidence of cerebellar gait or of true 
vertigo once per month or more.
 
4.  The veteran's peripheral vestibular disorder is 
manifested by dizziness and occasional staggering, and he is 
in receipt of the maximum schedular evaluation available for 
this disability.

5.  The average pure tone decibel losses and speech 
discrimination percentages from the January 1999 VA 
audiometric testing convert to Roman numeral designations set 
forth in 38 C.F.R. § 4.85, Table VIA as level V hearing in 
the right ear and level IV hearing in the left ear.

6.  The average pure tone decibel losses and speech 
discrimination percentages from the December 1999 VA 
audiometric testing convert to Roman numeral designations set 
forth in 38 C.F.R. § 4.85, Table VIA as level V hearing in 
the right ear and level V hearing in the left ear.

7.  The veteran has recurrent and persistent tinnitus, and he 
is in receipt of the maximum schedular evaluation available 
for this disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for the veteran's Meniere's syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2001); 38 
C.F.R. § 4.87a, Diagnostic Codes 6205 (as in effect prior to 
June 10, 1999); 38 C.F.R. § 4.87, Diagnostic Code 6205 
(effective June 10, 1999); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 

2.  The schedular criteria for an evaluation in excess of 30 
percent for peripheral vestibular disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2001); 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).

3.  The schedular criteria for an evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.85, 
Diagnostic Code 6101 (2001); 38 C.F.R. § 4.86(a) (effective 
June 10, 1999); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 

4.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

In addition, while this matter was pending before the Court, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial 
hearing officer's decision dated in March 1999, in the 
statement of the case (SOC) issued in November 1999, in the 
supplemental statement of the case (SSOC) issued in December 
2001, in the Board decision and remand dated in November 
1999, at the time of a hearing before an RO hearing officer 
in December 1998, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issue on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes, audiological examinations, 
and medical statements, recent VA audiological testing 
results dated in January 1999 and December 1999, and several 
personal statements made by the veteran in support of his 
claim.  In response to a Board remand dated in November 1999, 
the RO scheduled the veteran for a new audiological 
examination, which was conducted in December 1999.  The RO 
has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

The veteran has claimed entitlement to an increased rating 
for his service-connected Meniere's syndrome.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in March 1999.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Evidence relevant to the severity of the veteran's Meniere's 
syndrome includes VA outpatient treatment notes dated from 
December 1997 to March 1998.  At the time of outpatient 
treatment in December 1997, the veteran complained of 
gradually worsening hearing problems since the time of his 
military service, with bilateral tinnitus.  On examination, 
the tympanic membranes in both ears were clear and mobile, 
and the canals were intact.  There was no nystagmus, and 
Romberg's sign was negative.  The examiner noted that the 
veteran's discharge papers from the military indicated that 
he had been hospitalized for 15 days for Meniere's syndrome.  
The veteran denied any vertigo, but did report some 
"unsteadiness" with looking upward.  He denied any aural 
fullness.  The examiner rendered diagnoses of bilateral 
sensorineural hearing loss, a history of Meniere's syndrome, 
and possible occasional benign paroxysmal postural vertigo.  
The examiner recommended that the veteran undergo an 
electronystagmography (ENG).

The veteran returned to the VA Medical Center (VAMC) in 
January 1998 for this follow-up testing.  At that time, the 
veteran complained of constant unsteadiness with superimposed 
attacks which lasted about a half day.  These attacks were 
associated with increased tinnitus, which was not 
debilitating except for his ability to work at an elevation.  
On physical examination, Romberg's sign, head to toe testing, 
and the veteran's ears and canals were all within normal 
limits.  The examiner rendered a diagnosis of delayed 
endolymphatic hydrops.  

The veteran underwent the scheduled ENG in January 1998.  The 
results of this testing were within normal limits with the 
exception of a failure of visual fixation (i.e., greater 
nystagmus with the eyes open as compared to the eyes closed).  
This finding was noted to be consistent with central nervous 
system pathology.  The only diagnosis rendered was of 
sensorineural hearing loss.

Also relevant is the report of a VA ear disease examination 
dated in January 1999.  At that time, he reported symptoms 
including constant tinnitus of varying intensity, 
progressively worsening hearing loss, for which he had been 
prescribed hearing aids, and worsening periodic dizziness, 
usually occurring daily for approximately 30 minutes.  He 
also complained that he felt as if he were losing his balance 
intermittently throughout the day.

Following a physical examination, which noted no physical 
abnormalities, the examiner rendered a diagnosis of Meniere's 
syndrome, noting that the veteran had had intermittent 
progressive symptoms since he was first diagnosed with this 
disorder in 1952.  The examiner also noted that standard 
testing might not be accurate, as the veteran had had this 
syndrome for 46 years.

The veteran also underwent VA audiological testing in January 
1999.  At that time, the veteran complained of bilateral 
hearing loss, vertigo, and tinnitus since 1952, which had 
persisted until the present time.  Audiometric testing 
revealed bilateral mild to moderately severe sensorineural 
hearing loss.  Word recognition was described as mildly 
reduced, which was in agreement with the degree and 
configuration of the audiogram.  Middle ear pressure and 
tympanic compliance were normal, as was middle ear function.  
The veteran also reported constant bilateral tinnitus, which 
was bothersome and interfered with his communication and 
sleeping abilities.

Also relevant is a statement dated in January 1999 from 
Randolph McKenzie, M.D., an otolaryngologist in private 
practice.  In his statement, Dr. McKenzie indicated that he 
had been treating the veteran for complaints of dizziness, 
fluctuating hearing loss, ear fullness and tinnitus.  He 
stated that vestibular and audiologic evaluation had revealed 
findings consistent with endolymphatic hydrops of the right 
inner ear with labyrinthine dysfunction of the saccular and 
utricular systems of the vestibule of the inner ear, with 
associated severe sensorineural hearing loss and tinnitus.  
He further opined that the extent of the veteran's hearing 
loss and vestibular dysfunction spoke towards significant 
longstanding disease.

In December 1999, the veteran again underwent a VA 
audiological evaluation.  At that time, he again complained 
of vertigo, hearing loss and tinnitus, and stated that he had 
difficulty with everyday communication in both quiet and 
noisy settings.  Audiometric testing again revealed bilateral 
mild to severe sensorineural hearing loss, with word 
recognitions scores that were mildly reduced, in agreement 
with the degree and configuration of the audiogram.  Middle 
ear pressure and tympanic compliance were normal, as was 
middle ear function.  The veteran again reported constant, 
bothersome bilateral tinnitus.

A VA outpatient treatment note dated in February 2000 
indicates complaints of bilateral tinnitus, feeling "off 
balance" frequently, questionable vertigo, and constant 
right aural fullness.  Physical examination revealed clear 
tympanic membranes, intact canals, no nystagmus, a narrow 
gait, and positive Romberg's sign.  The examiner rendered a 
diagnosis of delayed endolymphatic hydrops.

In September 2000, Dr. McKenzie submitted a follow-up 
statement to his earlier letter, in which he again indicated 
that the veteran was under his care for endolymphatic hydrops 
of the right inner ear with labyrinthine dysfunction.  He 
stated that the veteran had experienced the full scope of 
symptoms including attacks of spinning vertigo, fluctuating 
hearing, roaring tinnitus and right ear fullness.  He 
indicated that these findings represented longstanding end-
stage disease. 

Analysis

The veteran's service-connected Meniere's syndrome was 
originally evaluated as 30 percent disabling pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 6205 (as in 
effect prior to June 10, 1999).  Prior to June 10, 1999, DC 
6205 provided that a 30 percent rating was warranted for 
Meniere's syndrome (endolymphatic hydrops) which was mild, 
with aural vertigo and deafness.  A 60 percent rating was 
warranted when this disability was moderate, with less 
frequent attacks than that contemplated by a 100 percent 
rating, including cerebellar gait.  Finally, a 100 percent 
rating was warranted for severe Meniere's syndrome, with 
frequent and typical attacks, vertigo, deafness, and 
cerebellar gait.

A review of the evidence detailed above reveals that prior to 
June 10, 1999, the veteran's Meniere's syndrome was 
manifested by some vertigo, although the veteran generally 
stated that he felt some "unsteadiness" more than true 
vertigo, and mild to severe bilateral sensorineural hearing 
loss with mildly reduced word recognition, which examiners 
stated was in agreement with the degree and configuration of 
the audiograms.  In addition, physical findings of pathology 
on examinations have been relatively limited, including clear 
tympanic membranes, intact ear canals, and normal middle ear 
pressure, tympanic compliance, and middle ear function.  
Findings on ENG testing in January 1998 were normal, save for 
a failure of visual fixation.  The Board finds that this 
evidence indicates that, prior to June 10, 1999, the 
veteran's Meniere's syndrome was relatively mild.  These 
symptoms most closely correspond to the level of severity 
contemplated by a 30 percent rating under the former 
provisions of DC 6205.  As the evidence does not indicate 
that the veteran suffered from cerebellar gait, and that his 
disorder was moderate in severity, a 60 percent or 100 
percent rating under the former provisions of DC 6205 is not 
warranted.

With respect to the evaluation of this disability, the Board 
observes that, during the pendency of this appeal, VA issued 
new regulations for evaluating impairment of ear diseases.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See also Baker v. 
West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order), holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.  

While the Board deems this case law to currently be 
controlling, the decision of the United States Court of 
Appeals for the Federal Circuit in Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002) contains the following 
relevant passage:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf, 511 U.S. at 270 ("Since 
the early days of this Court, we have 
declined to give retroactive effect to 
statutes burdening private rights unless 
Congress had made clear its intent."); Bowen 
v. Georgetown Univ. Hosp., 488 U.S. 204, 208, 
102 L. Ed. 2d 493, 109 S. Ct. 468 (1988) 
("Congressional enactments and administrative 
rules will not be construed to have 
retroactive effect unless their language 
requires this result."). And the Court has 
emphasized that "the standard for finding 
such unambiguous direction is a demanding 
one. 'Cases where this Court [i.e., the 
Supreme Court] has found truly 'retroactive' 
effect adequately authorized by statute have 
involved statutory language that was so clear 
that it could sustain only one 
interpretation.'" (Citations omitted.) 
(Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.

The VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation. 

In this case, the Board finds that both the former provisions 
of DC 6205 and the revised provisions of DC 6205 must be 
applied, as either version is arguably more favorable than 
the other, depending on a veteran's symptomatology.  Applying 
the former criteria of DC 6205, described above, to the 
veteran's Meniere's syndrome symptomatology on and after June 
10, 1999 again results in a 30 percent rating.  The evidence 
of Meniere's syndrome symptomatology in recent years is 
essentially identical to that which was in evidence prior to 
the regulation change, and includes hearing loss, limited 
vertigo, and tinnitus, but no cerebellar gait and relatively 
normal physical findings on examinations.  Thus, an increased 
rating under the former provisions of DC 6205 is not 
warranted.

Effective June 10, 1999, the provisions of 38 C.F.R. § 4.87, 
DC 6205 provide that a 30 percent rating is warranted for 
Meniere's syndrome (endolymphatic hydrops) which is 
manifested by hearing impairment with vertigo less than once 
a month, with or without tinnitus.  A 60 percent rating is 
warranted when Meniere's syndrome is manifested by hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times per month, with or without 
tinnitus.  Finally, a 100 percent rating is warranted when 
Meniere's syndrome is manifested by hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus.

A review of the evidence detailed above reveals that under 
these new criteria, the veteran's Meniere's syndrome still 
warrants no more than a 30 percent disability rating.  The 
veteran clearly suffers from hearing impairment and tinnitus.  
However, there is no medical evidence which indicates that 
the veteran experiences vertigo more than once per month.  
While the veteran complained on several occasions of frequent 
- and even daily - vertigo, the Board notes that the ENG 
testing in January 1998 showed mostly normal findings.  In 
addition, in a December 1997 VA outpatient treatment note the 
examiner noted that "currently pt. [patient] denies true 
vertigo but reports 'unsteadiness' with looking upward."  
This is consistent with the more recent VA outpatient 
treatment note dated in February 2000, in which the examiner 
noted that the veteran was stable but complained of feeling 
"off balance" frequently, with "questionable" vertigo.  In 
any case, the Board notes that there is no evidence that the 
veteran suffers from a cerebellar gait at all, much less one 
to four times per month, as is required for the assignment of 
a higher, 60 percent rating under the revised version of DC 
6205.

However, the Board notes that the new provisions of DC 6205 
also contain a new Note, which provides for an alternate 
system of evaluating Meniere's syndrome.  According to this 
Note, Meniere's syndrome is to be evaluated either under the 
criteria of DC 6205 or by separately evaluating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
evaluation.  However, the evaluations for hearing impairment, 
tinnitus, or vertigo are not to be combined with evaluation 
under DC 6205.  Thus, the Board shall separately evaluate the 
severity of the veteran's peripheral vestibular disorder, 
hearing loss, and tinnitus from June 10, 1999, the effective 
date of the regulation change of DC 6205 allowing for such 
separate disability evaluations.  The Board notes that the 
criteria for each of these three disorders were revised, 
effective June 10, 1999.  However, since the new version of 
DC 6205 which allows for such separate ratings is not 
retroactive, and became effective on that same date - i.e., 
June 10, 1999 - the Board finds that only the revised 
criteria for these disorders is for application.

I.  Peripheral vestibular disorder

The veteran's peripheral vestibular disorder has been 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.87, Diagnostic Code 6204.  Under the rating 
criteria, in effect since June 10, 1999, a maximum 30 percent 
rating is provided for peripheral vestibular disorders which 
are manifested by dizziness and occasional staggering.  38 
C.F.R. § 4.87, Diagnostic Code 6204 (in effect from June 10, 
2001).  

As a 30 percent rating is the maximum rating provided under 
this code, the Board finds that regardless of the evidence, 
an increased rating is not available.  Therefore, a rating in 
excess of 30 percent for the veteran's peripheral vestibular 
disorder cannot be assigned.

II.  Hearing loss

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for service 
connected hearing loss, the rating schedule has established 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85(h), Table VI (2001).  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992); 38 C.F.R. § 4.85(h), Table VII (2001).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids. 

Under the revised 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

In January 1999, the veteran underwent a VA audiological 
examination.  The results of this examination showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
70
65
65
LEFT
30
60
60
55
60

Pure tone threshold levels averaged 65 decibels for the right 
ear and 59 decibels for the left ear.  Speech audiometry 
testing using the Maryland CNC work list revealed speech 
recognition ability of 84 percent in the right ear and of 86 
percent in the left ear.  Applying 38 C.F.R. § 4.85, Table VI 
to the results of this testing results in level III hearing 
in the right ear and level III hearing in the left ear.  
However, as these test results meet the criteria of an 
exceptional pattern of hearing impairment in both ears, the 
Board has also applied 38 C.F.R. § 4.85, Table VIA to the 
results of this testing, to determine which table would 
result in a higher rating.  Applying 38 C.F.R. § 4.85, Table 
VIA to the results of this testing results in level V hearing 
in the right ear and level IV hearing in the left ear.  As 
the Roman numeral designation for hearing impairment is 
higher for both ears under Table VIA, these designations are 
for application.  Applying the percentage evaluations for 
hearing impairment found in Table VII, level V hearing in the 
right ear and level IV hearing in the left ear warrants a 10 
percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The veteran again underwent a VA audiological evaluation in 
December 1999.  The results of this examination showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
65
65
65
LEFT
35
65
65
60
60

Pure tone threshold levels averaged 64 decibels for the right 
ear and 63 decibels for the left ear.  Speech audiometry 
testing using the Maryland CNC word list revealed speech 
recognition ability of 88 percent in the right ear and of 84 
percent in the left ear.  Applying 38 C.F.R. § 4.85, Table VI 
to the results of this testing again results in level III 
hearing in the right ear and level III hearing in the left 
ear.  However, as these test results again meet the criteria 
of an exceptional pattern of hearing impairment in both ears, 
the Board has also applied 38 C.F.R. § 4.85, Table VIA to the 
results of this testing, to determine which table would 
result in a higher rating.  Applying 38 C.F.R. § 4.85, Table 
VIA to the results of this testing results in level V hearing 
in the right ear and level V hearing in the left ear.  As the 
Roman numeral designation for hearing impairment is higher 
for both ears under Table VIA, these designations are for 
application.  Applying the percentage evaluations for hearing 
impairment found in Table VII, level V hearing in the right 
ear and level V hearing in the left ear warrants a 20 percent 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Based on these testing results, the Board finds that a 20 
percent rating is the maximum rating warranted for the 
veteran's bilateral hearing loss.  In making this 
determination, the Board has considered the previous evidence 
of record since the veteran's separation from service, 
including a number of VA and private audiograms.  The Board 
has also considered the veteran's contention that his hearing 
loss has recently increased in severity because he has been 
forced to use hearing aids in both ears for many years, and 
the 20 percent rating in effect does not adequately reflect 
the severity of his hearing loss.  Although the veteran's 
contention is credible, it may not serve to establish 
entitlement to a higher rating for hearing loss because 
"...disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. at 349.  
Here, such mechanical application establishes that a 
noncompensable rating is warranted. 

III.  Tinnitus

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus, as 
in effect since June 10, 1999, provides that a maximum 10 
percent rating is to be assigned for recurrent tinnitus.  The 
Note that follows provides that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 10, 2001).  

A 10 percent rating is the only and, therefore, the highest, 
rating available for tinnitus and in this case there is no 
other applicable code that would afford a higher rating.  As 
such, an increased rating under DC 6260 cannot be granted, 
regardless of the severity of this disorder.

In reaching the foregoing decisions to deny increased ratings 
for the three disabilities at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
The current evidence of record does not demonstrate, nor has 
it been contended, that these disabilities resulted in 
frequent periods of hospitalization.  Moreover, while these 
disabilities may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 

Therefore, the Board finds that a 30 percent rating is the 
maximum rating warranted for the veteran's peripheral 
vestibular disorder, a 20 percent rating is the maximum 
rating warranted for the veteran's hearing loss, and a 10 
percent rating is the maximum warranted for the veteran's 
tinnitus.  The combined disability rating from these three 
disabilities is 50 percent.  It should be noted that a 
combined evaluation is not arrived at by simply computing the 
assigned evaluations, but rather is determined by the 
application of the "Combined Ratings Table" found at 38 
C.F.R. § 4.25 (2001).  Therefore, since the 50 percent 
overall rating derived from separately evaluating and 
combining the veteran's peripheral vestibular disorder, 
hearing loss, and tinnitus is higher than the 30 percent 
rating warranted by an evaluation under DC 6205 for Meniere's 
syndrome, the Board finds that a 50 percent rating is the 
maximum disability rating warranted for the veteran's 
Meniere's syndrome.  As such, the veteran's claim for an 
increased rating must be denied.

As a final note, the Board observes that the provisions of DC 
6205 in effect prior to June 10, 1999 did not provide for the 
alternate rating formula which permits the separate rating of 
peripheral vestibular disorder, hearing loss, and tinnitus, 
and the combining of these ratings to determine whether it 
would result in a higher rating that using the criteria of DC 
6205 itself.  As such, it is questionable whether the RO was 
correct in assigning an effective date of January 30, 1998 
for the increased rating to 50 percent for the veteran's 
Meniere's syndrome, rather than the June 10, 1999 date of the 
regulation change.  However, the Board finds that it need not 
reach this issue, as the limited issue before the Board is a 
determination of whether the veteran is entitled to a rating 
in excess of 50 percent for his Meniere's syndrome.  As the 
analysis above shows, a rating in excess of 50 percent cannot 
be assigned at any time under any of the rating criteria in 
effect since the January 30, 1998 date of service connection 
for Meniere's syndrome.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for Meniere's syndrome.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.



ORDER

A disability rating in excess of 50 percent for the veteran's 
Meniere's syndrome is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

